RESOLUCIÓN
El martes 12 de diciembre del 2006 falleció el Hon. Lino J. Saldaña Amadeo, quien ocupó el cargo de Juez Asociado de este Tribunal desde el 29 de diciembre de 1955 hasta el 5 de enero de 1961.
El Hon. Lino J. Saldaña Amadeo nació en San Juan el 21 de julio de 1921. Estudió en la Universidad de Bruselas, Bélgica, en donde se diplomó en Filosofía y Letras en 1940. Luego, obtuvo un grado de Derecho en la Universidad de Harvard en 1945, entidad en la cual se destacó como miembro de la Junta Editorial de la prestigiosa revista Harvard Law Review y en cuyas páginas consta su nombre como uno de los miembros del selecto grupo de estudiantes de dicho comité editorial en 1944.
Luego de su admisión al ejercicio de la abogacía en Puerto Rico en 1945, el Hon. Lino J. Saldaña ocupó el puesto de Procurador General Auxiliar hasta 1946. Posteriormente, de 1946 a 1947, regresó a la vida universitaria al realizar estudios doctorales en la Universidad de Columbia. Más tarde, a su regreso a Puerto Rico, se dedicó a la práctica privada de la abogacía en los bufetes Saldaña, Sánchez y Trías, de 1947 a 1950, y Gutiérrez Saldaña y Sánchez, de 1951 a 1955.
Fue partícipe del proceso de redacción del texto constitucional del país al laborar como Consultor de la Asamblea Constituyente de Puerto Rico. Además, fue profesor de Derecho y de Administración Pública en la Universidad de Puerto Rico entre 1948 y 1955, año en que Don Luis Muñoz Marín lo nombró Juez Asociado del Tribunal Supremo de Puerto Rico.
De 1965 a 1970 fue Presidente de la Comisión de Derechos Civiles. Además, fue miembro de la Academia Puerto*737rriqueña de Jurisprudencia y Legislación. Hasta su deceso, Don Lino Saldaña se dedicó a la práctica privada de la profesión.
La trayectoria profesional de Don Lino Saldaña nos re-vela a un académico por excelencia, a un intelectual de primer orden y a un jurista plenamente curtido. Forjado en las más prestigiosas universidades de la época, fue una mente preclara por cuyos méritos intelectuales llegó a ocupar el cargo de Juez Asociado a la corta edad de 34 años, en momentos en que correspondió a este Tribunal dar contenido vivo a la Constitución que recién se inauguraba en el país.
Entre la comunidad jurídica puertorriqueña siempre fue reconocido como un trabajador incansable y un intelectual agudo. En la Universidad, en los bufetes en los que laboró y en las instituciones a las que perteneció, siempre fue mentor de muchos abogados jóvenes que vieron en él a un maestro y a un ejemplo.
La pérdida para el Derecho Puertorriqueño es inmensa. Su legado jurídico, en cambio, prevalece como constancia perenne de una vida dedicada a la justicia. Expresamos nuestras sinceras condolencias a la familia del Hon. Lino Saldaña, pero en especial a su viuda Helene Grootaers, y a sus hijos Isabel, Dick, Noelle, Denise, Michael, Andrés y Elizabeth Saldaña.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo